DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 1/28/21 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fly et al. (US 2009/0197147).
Regarding claims 1, 6, and 7, Fly teaches a joint separator, or bipolar plate (70), wherein:
the joint separator, or bipolar plate (70), is formed by joining a first metal separator, or anode plate (74), and second metal separator, or cathode plate (76), together in a state where the separators are stacked (Figure 5, [0036]), and wherein the separator receives a compression load, or load in the normal direction, when the joint separator is incorporated into a fuel cell stack (Figure 1, [0035], [0038]);
a first (50) and a second (50’) metal bead seal formed in the respective first (74) and second (76) metal separators, which are elastically deformable, or provide an elastic response, by the compression load ([0035]);
the first (50) and second (50’) metal bead seals extending in a line pattern, formed integrally with the separators, and protruding in a direction away from the other separators (Figures 4 and 5);
and the first (50) and second (50’) metal bead seals having a same width (Figure 5).
Fly fails to teach specifically the claimed width to height ratios of the metal bead seals; however, Fly teaches that the stiffness and resiliency of the metal bead seals may be varied by varying the height, or radii, and the width, or crown width, to achieve a desired level of stiffness and resiliency ([0042]). The examiner finds that it would have been obvious to the skilled artisan to discover the optimum ratio of height (radius) to width (crown width) of the bead seals of Fly, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05 II B

Further regarding claim 7, Fly teaches:
forming a membrane electrode assembly (12), ([0005]);
forming a joint separator, or bipolar plate (16) ([0036]);
stacking the above components ([0029]);
and applying a compressive load ([0008]), wherein:
the separators are produced from a formable metal ([0007]) having all of the limitations of claim 7 which are found in claim 1 as discussed above.

As for claims 2-5, it is easily seen in Figure 5 that the metal bead seals (50, 50’) are curved in a circular arc shape, are overlapped with each other in a thickness direction, and have identical shapes, therefore identical inclination angles ([0035]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729